     Case 3:20-cv-00570-JLS-KSC Document 10 Filed 07/13/20 PageID.62 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BENITA OLIVER, an individual,                      Case No.: 20-CV-570 JLS (KSC)
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION TO
13   v.                                                 DISMISS AND REMANDING
                                                        ACTION
14   JENNIFER TRUJILLO, D.O., an
     individual; CENTRO DE SALUD DE LA
15                                                      (ECF No. 5)
     COMMUNIDAD DE SAN YSIDRO, a
16   non-profit organization; SCRIPPS
     HEALTH, a California corporation; and
17
     DOES 1 through 20, inclusive,
18                                  Defendants.
19
20         Presently before the Court is Defendant the United States of America’s Motion to
21   Dismiss (ECF No. 5). Plaintiff Benita Oliver has filed a Notice of Non-opposition to
22   Defendant’s Motion (ECF No. 9). The Court therefore GRANTS Defendant’s Motion
23   (ECF No. 5) and DISMISSES WITHOUT PREJUDICE the United States of America
24   from this action. Because this case has yet to proceed beyond the pleadings, the Court
25   declines to exercise supplemental jurisdiction over the remaining state law claims against
26   Defendant Scripps Health, see Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001), and
27   REMANDS this action this action to the Superior Court of the State of California, County
28   of San Diego. See Albingia Versicherungs A.G. v. Schenker Int’l Inc., 344 F.3d 931,

                                                    1
                                                                              20-CV-570 JLS (KSC)
     Case 3:20-cv-00570-JLS-KSC Document 10 Filed 07/13/20 PageID.63 Page 2 of 2



 1   937–39 (9th Cir.), opinion amended and superseded on denial of reh’g, 350 F.3d 916 (9th
 2   Cir. 2003) (court has discretion whether to remand a case to state court after all federal
 3   claims are dismissed). The Clerk of Court SHALL CLOSE the file.
 4         IT IS SO ORDERED.
 5   Dated: July 13, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              20-CV-570 JLS (KSC)
